 In the Matter of NORFOLK SOUTFIERN Bus CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE #11Case No.5-CA-100.-Decided April .6,1949DECISIONANDORDEROn February 4,1949, Trial Examiner Frederic B. Parkes, 2nd, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in certain unfair laborpractices in violation of Section 8 (a) (5) and 8 (a) (1) of the Na-tional Labor Relations Act, as amended, and recommending that itceaseand desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.There-after the Respondent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Houston and Mur-dock].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, and the entire record in thecase,and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following addition :In its exceptions the Respondent contends that the Union is not alabor organization because it denies membership to Negroes.TheRespondentassertsthat a majority of its employees in the unit foundappropriate are Negroes.Although the Board is concerned with thefulfillment of the duty imposed upon a duly certified bargaining rep-resentative to represent equally all members of a unit without regardto race, color, or creed, it lacks authority to pass upon eligibility re-quirements for membership in a labor organization.'As there is noshowing in the record before us that the Petitioner will not accord1Matter of Laru& & Brother Company,Inc.,62 N. L. R. B. 1075.83 N. L. R. B., No. 15.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDadequate representation to all employees included within the unitfound appropriate, we find no merit to the Respondent's contention.2Furthermore, we have previously found that the Union herein is alabor organization within the meaning of the Act .3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Norfolk SouthernBus Corporation, Norfolk, Virginia, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Associationof Machinists, Lodge #11, as the exclusive representative of all garageand shop employees at the maintenance shop of the Respondent inNorfolk, Virginia, including mechanics first class, mechanics secondclass,mechanics' helpers, greasers, washers, gas attendants, and clean-ers, but excluding bus operators, clerical employees, the workingforemen, and all supervisors, as defined in the Act, in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment;(b) In any manner interfering with the efforts of InternationalAssociation of Machinists, Lodge #11, to bargain collectively withit on behalf of the employees in the aforesaid appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : ,(a)Upon request bargain collectively with International Associa-tion of Machinists, Lodge 'x$11, as the exclusive representative of allgarage and shop employees at the maintenance shop of the Respondentin Norfolk, Virginia, including mechanics first class, mechanics secondclass,mechanics' helpers, greasers, washers, gas attendants, andcleaners, but excluding bus operators, clerical employees, the workingforemen, and all supervisors, as defined in the Act, in respect to rates ofpay, wages, hours of employment, and other conditions of employment;(b)Post at its maintenance shop in Norfolk, Virginia, copies ofthe notice attached hereto, marked "Appendix A." 4 Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, be2Matter of Texas & Pacific Motor Transport Company,77 N. L.R. B.87;Matter ofVeneer Products,Inc.,81 N. L. R. B. 492.sMatter of Norfolk Southern Bus Corporation,76 N. L.R. B. 488.* In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted,before the words : "A DECISION AND ORDER" the words : "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." .;:"NORFOLK SOUTHERN BUS CORPORATION117posted by the Respondent immediately upon receipt thereof and main-tained by it for a period of sixty (60) consecutive days thereafter-inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond,-ent to insure that said notices are not altered, defaced, or covered byany othermaterial;(c)Notify the Regional Director for the Fifth Region in writingwithin 10 days from the date of this Order what steps the Respondenthas taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of,the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILLBARGAINcollectively upon request withINTERNATIONALASSOCIATION of MACHINISTS,LODGE#11, as the exclusive repre-sentative of :-All garage and shop employees at our maintenance shop in Nor-folk,Virginia, including mechanics first class, mechanics secondclass,mechanics' helpers, greasers, washers, gas attendants, andcleaners, but excluding bus operators, clerical employees, the work-ing foremen, and all supervisors, as defined in the National LaborRelations Act.WE WILL NOT in any manner interfere with the efforts of theabove-named Union to bargain with us, or refuse to bargain withsaid Union as the exclusive representative of the employees inthe bargaining unit set forth above.NORFOLK SOUTHERN BUS CORPORATION,EmployerDated ------------------By ------------------------------(Representative)(Title)This noticemust remainposted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any other ma-terial.INTERMEDIATE REPORTMiles J. McCormick, Esq.,for the General Counsel.S.Burnell Bragg, Esq.,andArthur J. Winder, Esq.,of Norfolk, Va., for theRespondent.0. H. Dye, Esq.,of Norfolk, Va, for the Union.844340-50-vol. 83-9 118DECISIONSOF .NATIONAL"LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge-duly filed on June 17, 1948, by International Association ofMachinists,Lodge #11, herein called the Union, the General Counsel of the Na-tional Labor Relations Board,' by the Regional Director for the Fifth Region-(Baltimore, Maryland),issued acomplaint, dated August 9, 1948, against Nor-folk Southern Bus Corporation, Norfolk, Virginia, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpracticesaffecting commerce within the meaning of Section 8 (a) (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, as amended, byPublic Law 101, 80th Congress, Chapter 120, 1st Session,' herein called the ActCopies of the charge, complaint, and notice of hearing were duly served upon theRespondentand the Union.-With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent on or about April 14, 1948, and thereafter, refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate bargaining unit, although a ma-jority of the employees in such unit, in an election conducted under the super-vision of the Board on March 30, 1948, had designated the Union as their repre-sentative for the purposes of collective bargaining.The complaint alleged that.by the foregoing -conduct the Respondent, engaged in unfair labor practices withinThereafter, the Respondent duly filed its answer in which it admitted that itwas engaged in interstate commerce, denied that it had engaged in any unfairlabor practices, and set forth several affirmative defenses, hereinafter detailed.Pursuant to notice, a hearing was held on September 21, 1948, at Norfolk,Virginia, before Frederic B. Parkes, 2nd, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel and the Respond-ent were represented by -counsel and the Union by an official representative.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the close of the General Counsel's case-in-chief, the Respondent moved todismiss the complaint on several grounds.The undersigned denied the motion.At the end of the hearing, the motion of the General Counsel that the pleadingsbe conformed to the proof in respect to minor variances such as names and dateswas granted.At the same time, the Respondent renewed its motion to dismissthe complaint.The undersigned reserved ruling on the motion.The motionis hereby denied for the reasons hereinafter set forth.Upon the conclusion of the hearing, the undersigned advised the parties thatthey might argue orally before, and file briefs or proposed findings of fact andconclusions of law or both with, the Trial Examiner.The Respondent set forthits position in oral argument. - No briefs or proposed findings were filed.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNorfolk Southern Bus -Corporation, a' Virginia corporation with its principaloffice and place of business in Norfolk, Virginia, is engaged, pursuant to the1 The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel, and the National Labor Relations Board' is referred to as the Board.2 61 Stat. 136. NORFOLK SOUTHERN BUS CORPORATION119authorization of the Interstate Commerce Commission,in the transportationof general commodities and passengers between points in eastern Virginia andNorth Carolina.In the course and conduct of its business,the Respondent has continuouslycaused a substantial amount of materials and equipment used in its operationsto be purchased,delivered,and transported in interstate commerce ; it has con-tinuously caused large numbers of passengers and substantial amounts of bag-gage and materials to be transported for hire in interstate commerce,from andthrough the States of the United States, other than Virginia and North Carolina,to points in Virginia and North Carolina;and it has continuously caused largenumbers of passengers and substantial amounts of baggage and materials to betransported for hire from points in Virginia and North Carolina to and throughStates of the United States, other than Virginia and North Carolina'The Respondent admits that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDInternationalAssociationof Machinists,Lodge #11, isa labor organizationadmittingemployeesof theRespondent to membership.'III. THE UNFAIR LABOR PRACTICESA. The representation proceeding;sequence of eventsOn March 2, 1948, the Board issued a Decision and Direction of Election' inCase No. 5-R-3026, directing that an election be conducted among the Respond-ent's employees in the following unit found to be appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act:... all garage and shop employees at the maintenance shop of the[Respond-ent] in Norfolk, Virginia,including mechanics 1st class,mechanics 2nd class,mechanics'helpers, greasers,washers, gas attendants,and cleaners, butexcluding bus operators,clerical employees,the working foremen and allsupervisors. . . .On March 30, 1948, pursuant to the Decision and Direction of Election, anelection was conducted under the supervision of the Regional Director for theFifth Region.Upon the conclusion of the election, a Tally of Ballots wasfurnished the Respondent and the Union. Neither the Respondent nor theUnion filed objections to the conduct of the election.The Tally showed thatof the approximately 36 eligible voters, 34 cast ballots, of which 25 were for theUnion, 7 were against the Union,and 2were challenged.On April 14, 1948, the Board issued a Certification of Representatives, certify-ing the Union as the statutory representative of the Respondent's employees inthe unit theretofore found by the Board to be appropriate for the purpose ofcollective bargaining.Under the date of May 24, 1948, O. H. Dye, a Grand Lodge Representative ofthe Union, mailed to E. M. Fletcher, vice-president and general manager of theRespondent, the following letter accompanied by a proposed collective bargainingagreement :' Cf.Matter of Norfolk Southern Bus Corp ,76 N. L. R. B 488.' As hereinafter discussed,the undersigned finds no merit in the Respondent's contentionthat the Union is not a labor organization within the meaning of the Act.5Matter of Norfolk Southern Bus Corp., supra 120DECISIONSOF,NATIONALLABOR, RELATIONS BOARDEnclosed herewith is a copy of our proposed working agreement covering!the employees as Certified by the NLRB..We hope than an early meeting may be arranged within the next week tonegotiate a contract. It would be appreciated at that time if you couldhave your proposal in writing to enable us to expedite an agreement....°You may-reach me at the above address.Dye received no reply from Fletcher.The following letter, dated June 10,1948, sent to Fletcher by Dye reveals the course of events :On May 24th, 1948, you weremailedour proposed Agreement for your con-sideration, with the request that you set a date fora meeting at which wecould further negotiate a contract.On June 5th, 1948 I made two attempts to reach you over the phone with-out success, on June 8th, 1948, over the phone,,we discussed our proposedmeeting and at that time you stated that you had referred our proposedAgreement to your Attorneys and that they in turn had referred it to yourAttorneys in Washington, D. C. and that you were not in a position to seta time for a meeting to discuss our proposed Agreement, you further statedthat you would get in touch with me the following day.tHaving heard nothing further from you, I am again asking that you seta time and designate a place where we can get together and negotiate foran agreement. . . .On June 14, 1948, S. Burnell Bragg, general solicitor of the Respondent, wroteYour letter of June 10th addressed to Mr. E. M. Fletcher, Vice Presidentand General Manager of the Norfolk Southern Bus Corp. has been handedme for reply.No doubt you are aware of the fact that the Norfolk Southern Bus Cor-poration has instituted proceedings against the National Labor RelationsBoard and against your Union in the District Court of the United Statesfor the District of Columbia, alleging among other things that the Inter-national Association of Machinists, Lodge #11 has not complied with theterms of the Labor-Management Relations Act of 1947 and requesting thatthe Court permanently enjoin said Lodge from demanding and requiringthe plaintiff to enter into negotiations 'for the purpose of negotiating anemployment contract or otherwise.Until the Court renders a decision inthese proceedings, we will not be in a position to advise you further inthe premises.On June 17, 1948, the Union filed with the Board a charge alleging that the-Respondent was engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (1) and (5) of the Act.B. Defenses and contentions of the RespondentIn its answer and in argument advanced at the hearing, the Respondent'contended that the Board had no authority to proceed in the representation caseor the instant proceeding and that the Respondent was under no duty to bargainwith the Union for the followingreasons :The address given in the letter was"Atlantic Hotel,Norfolk 10,Virginia." NORFOLK 'SOUTHERN - BUS^I=cORPORATlON"T2I1.Non-existence of the UnionIn its answer and at the hearing, the Respondent contended that the Unionswas not a labor organization within the meaning of the Act and, in fact, waswholly fictitious, because, according to the Respondent's information and belief,the Union had no constitution, bylaws, or officers.This contention is whollywithout merit. In the representation proceeding, the Board found the Unionto be a labor organization within the meaning of the Act.No evidence to thecontrary was adduced by the Respondent in the instant proceeding. In fact,copies of the Union's constitution and bylaws were produced for the Respondent'sinspection at the hearing and witnesses named the roster of officers of the Union.Secondly, the Respondent asserts that the organization certified by the Boardwas Lodge #11 of the International Association of Machinists and not the parent`organization and that no valid request to bargain has ever been made byLodge #11. In other words, the Respondent takes the position that the collec-tive bargaining requests of Grand Lodge Representative Dye were acts of theparent organization and that the requests for collective bargaining conferencesshould have emanated from officers of Lodge #11. The undersigned finds nomerit in this argument, for it is a well-settled principle of the Board that it isnot within the province of an employer to dictate the employees' choice of rep-resentatives to act for them in collective bargaining negotiations.'Dye's letters on their face indicate that he was acting in behalf of Lodge #11,for both letters in the salutory paragraphs state, "Re: Proposed AgreementLodge No. 11, I. A. of M."Moreover, the record reveals that it was Dye's officialduty to assist local lodges, whose members were also members of the parentorganization, in the negotiation of collective bargaining contracts and in thesettlement of grievances with employers and, also, that Lodge #11 had requestedDye to assist it in negotiating a contract with the Respondent and to make theinitial request for recognition.In support of its contention that the Union is a fictitious organization, theRespondent points to the address of the Union given in its charge filed withthe Board on June 17, 1948, as 114 Moran Avenue, Norfolk, Virginia, which isa non-existent address.At the hearing, it was established that this addresswas a typographical error and should have been 1114 Moran Avenue, which wasthe home address of the recording secretary of the Union. The undersignedfinds no merit in the Respondent's contention.The error was clearly a typo-graphical mistake and at the time the charge was served upon the Respondent,it had already received two letters from Dye, whom the Respondent could haveconsulted to resolve any question as to the correct address of the Union.2.Union's compliance with Section 9 (f), (g), and (h) of the ActThe Respondent contended that the representation and instant proceedings'were illegal because in neither proceeding was there an affirmative showing byway of proof that the Union had complied with the requirements of Section 9(f), (g), and (h) of the Act. The Respondent accordingly asserts that it isunder no duty to bargain with the Union.4Matter of Hoppes Manufacturing Company,74 N. L. R. B. 853;Matter of TheHancockBrick & Ttile Company,44 N. L. R. B. 920;Matter of The Kansas UtalitzesCompany,35N. L. R B.936;Matterof Dixie Motor Coach Corporation,25 N. L.R. B. 869;Matter ofLindeman Power and Equipment Company,11 N. L.R.B. 868;Matter ofLouisvilleRefining Company,4 N. L. R.B. 844. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the representation case, the Board expressly found no merit in the samecontention advanced by the Respondent as to compliance issue.Therein theBoard stated, "As to the contention that the [Union] has not complied with thefiling requirements of the amended Act, we are administratively informed to thecontrary."The Board in other representation cases has had occasion to considerthe issue posed by the Respondent herein and has held that the determination ofcompliance by a labor organization with Section 9 (f), (g), and(h) is an admin-istrative one, not subject to litigation or collateral attack.'The undersignedaccordingly finds no merit in the Respondent's contention in respect to the Union'scompliance with Section 9 (f), (g), and (h) in the representation proceeding.As for the instant proceeding, the undersigned finds that the Respondent's con-tentions as to proof of the Union's compliance with the filing requirements ofSection 9 (f), (g), and (h) are likewise without merit, for in unfair labor prac-tice proceedings determination of compliance by a labor organization with thesesections is an administrative one to be made by the General Counsel and is not alitigable issue.°C. ConclusionsThe undersigned finds that all garage and shop employees at the maintenanceshop of the Respondent in Norfolk, Virginia, including mechanics 1st class,mechanics 2nd class, mechanics' helpers, greasers, washers, gas attendants, andcleaners, but excluding bus operators, clerical employees, the working foremen,and all supervisors as defined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9 (b) of the Act.The undersigned further finds that on and after April 14, 1948, the Union was theduly designated bargaining representative of a majority of the employees in theaforesaid appropriate unit, and that pursuant to the provisions of Section 9 (a)of the Act, the Union was on April 14, 1948, and at all times thereafter has been,and now is, the exclusive representative of all employees in the aforesaid unit forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.8Matter of The Baldwin LocomotiveWorks, 76 N. L.R. B. 922 ;Matter of Lion OilCompany,76 N L R. B 565.8 The charge of unfair labor practice filed by the Union with the Board contained thefollowing paragraph :3. . . . The labor organization filing this charge, hereinafter called the union,has complied with Section 9 (f) (A), 9(f) (B) (1), and 9(g) of said Act as amended,as evidenced by letter of compliance issued by the Department of Labor and bearingcode number---------The financial data filed with the Secretary of Labor is forthe fiscal year ending---------------------A certificate has been filed with theNational Labor Relations Board in accordance with Section 9 (f) (B) (2) statingthe method employed by the union in furnishing to all its members copies of the finan-cial data required to be filed with the Secretary of Labor.Section 203.12 of the Board'sRules and Regulations,Series 5, in effect at the time,the charge was filed, provided that a labor organization submitting a charge of unfairlabor practice should give the information required in the blank forms of the paragraphabove quoted.The charge filed by the Union in the instant proceeding left the blankspaces of this paragraph unanswered.However, the charge bears a statement "9 (f), (g),(h) cleared 7/1/48."The General Counsel did not avail himself of an opportunityafforded to amend the charge by giving the information required by Paragraph 3. Inview of the fact that the Board had previously determined in the representation case thatthe Union was in compliance with Section 9 (f), (g), and(h), that the charge itself statesthat compliance with this section had been "cleared,"and that the matter of complianceis an administrative one, the undersigned finds that the absence of the information calledfor in paragraph 3 of the charge is not a fatal procedural defect to the instant proceeding,does not negate the conclusions reached as to the Respondent's arguments discussed in thetext above,and is in no wise prejudicial to the Respondent. NORFOLK SOUTHERN BUS CORPORATION123The undersigned further finds that on June 14, 1948, and at all times thereafter,the Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in the appropriate unit, and thereby has inter-fered with, restrained, and coerced, and is interfering with, restraining, andcoercing, its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in an appropriate unit,the undersigned will recommend that the Respondent, upon request, bargain col-lectively with the Union.Because of the basis of the Respondent's refusal to bargain, as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the Respondent's conduct in thepast, the undersigned will not recommend that the Respondent cease and desistfrom the commission of any other unfair labor practice.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from the unfair labor practices found and from inany manner interfering with the efforts of the Union to bargain collectivelywith it 1°Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, Lodge #11, is a labor organization,within the meaning of the Act.2.All garage and shop employees at the maintenance shop of the Respondentin Norfolk, Virginia, including mechanics 1st class, mechanics 2nd class, me-chanics' helpers, greasers, washers, gas attendants, and cleaners, but excludingbus operators, clerical employees, the working foremen, and all supervisors, asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3. International Association of Machinists, Lodge #11, was on April 14, 1948,and at all times thereafter has been, the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the Act.4.By refusing on June 14, 1948, and at all times thereafter, to bargain col-lectively with International Association of Machinists, Lodge #11, as the ex-clusive representative of all its employees in the appropriate unit, the Respondent10 SeeN. L. R. B.v. Expreae Publishing Company,312 U. S. 426., 124DECISIONS OF. NATIONAL.LABOR RELATIONS BOARDhas engaged and is engaging in unfair labor practices, within the meaning ofSection 8 (a) (5) of the Act.-5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the 'exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section,2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact,and conclusions of law,and uponthe entire record in thecase,the undersigned recommends that the Respondent,Norfolk Southern Bus Corporation, Norfolk, Virginia, and its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Refusingto bargain collectively with International Association of Ma-chinists,Lodge #11, as the exclusive representative of all garage and shopemployees at the maintenance shop of the Respondent in Norfolk, Virginia, in-cluding mechanics 1st class, mechanics 2nd class, mechanics' helpers, greasers,washers, gas attendants, and cleaners, but excluding bus operators, clerical em-ployees, the working foremen, and all supervisors, as defined in the Act, in re-spect to rates of pay, wages, hours of employment, and other conditions ofemployment ;(b) In any manner interfering with the efforts of International AssociationofMachinists, Lodge #11, to bargain collectively with it on behalf of the em-ployees in the aforesaid appropriate unit.2.Take the following affirmative action, which the undersigned finds will ef-fectuate the policies of the Act :(a)Upon request bargain collectively with International Association ofMachinists, Lodge #11, as the exclusive representative of all garage and shopemployees at the maintenance shop of the Respondent in Norfolk, Virginia, in-cluding mechanics 1st class, mechanics 2nd class, mechanics' helpers, greasers,washers, gas attendants, and cleaners, 'but excluding bus operators, clerical em-ployees, the working foremen, and all supervisors as defined in the Act, in respectto rates of pay, wages, hours of employment, and other conditions of employment;(b)Post at its maintenance shop in Norfolk, Virginia, copies of the notice at-tached hereto, marked "Appendix A."Copies of said notice, to be furnished bythe Regional Director for the Fifth Region, shall, after being duly signed by theRespondent or its representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure thatsaid notices. are not altered, defaced, or covered by any other-material;(c)Notify the Regional Director for the Fifth Region, in writing, withintwenty (20) days from the date of the receipt of the Intermediate Report, whatstepsthe Respondent has taken to comply herewith.It isfurther recommended that,unlessthe Respondent shall, within twenty(20),.days from the date of the receipt of this Intermediate Report, notify saidRegionalDirector in writing that it will comply with the foregoingrecommenda-tions,theNational LaborRelationsBoardissue anorder requiring theRespondentto take suchI NORFOLK SOUTHERN BUS CORPORATION125As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, effective August 22, 1948,.as amended August18, 1948, any party may, within twenty (20) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203.45 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D. C., an original and six copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a briefin support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall servea copy thereof upon each of the other parties. Statements of exceptionsand briefs shall designate by precise citation the portions of the record reliedupon and shall be legibly printed or mimeographed, and if mimeographed shallbe double spaced.Proof of service on the other parties of all papers filed withthe Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203.46 should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 4th day of February 1949.FREDERIC B. PARKES, 2ND,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with INTERNATIONAL ASSOCIA-TION OF MACHINISTS, LODGE #11, as the exclusive representative of :All garage and shop employees at our maintenance shop in Norfolk, Vir-gina, including mechanics 1st class, mechanics 2nd class, mechanics' helpers,greasers, washers, gas attendants, and cleaners, but excluding bus operators;clerical employees, the working foremen, and all supervisors as defined in theNational Labor Relations Act.WE WILL NOT in any manner interfere with,the efforts of the above-namedUnion to bargain with us, or refuse to bargain with'said Union as the ex-clusive representative of the employees in the bargaining unit set forth above.NORFOLK SOUTHERN Bus CORPORATION,Employer.Dated ------------------------By ----------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the date of posting,and must not be altered, defaced, or covered by any other material. `